Citation Nr: 1024972	
Decision Date: 07/02/10    Archive Date: 07/09/10

DOCKET NO.  08-21 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New 
Hampshire


THE ISSUE

Whether new and material evidence has been submitted to reopen a 
claim for entitlement to service connection for left hip 
degenerative joint disease, to include as secondary to service-
connected residuals of shrapnel wounds to the lower extremities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1970.  
This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a January 2008 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire.  

In October 2008, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A transcript 
of this hearing is of record.  

The Board remanded the appeal in January 2009 for action by the 
originating agency.  The case has been returned to the Board for 
further appellate action.

Where the claim in question has been finally adjudicated at the 
RO level and not appealed, the Board has a jurisdictional 
responsibility to consider whether it was proper for a claim to 
be reopened, regardless of whether the previous action denying 
the claim was appealed to the Board.  Jackson v. Principi, 265 F. 
3d 1366 (Fed. Cir. 2001).  Thus, despite the various 
characterizations of the issue during the appeal and the actions 
of the RO, the Board must make an independent determination as to 
whether new and material evidence has been presented to reopen 
the claim before reaching the merits of the service connection 
claim.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for left hip 
arthritis was initially denied in a February 1997 final rating 
decision.  Service connection was also denied in an unappealed 
November 1998 rating decision. 

2.  The evidence received since the November 1998 rating decision 
does not relate to a necessary element of service connection that 
was previously lacking, and does not raise a reasonable 
possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has not been received to reopen service 
connection for left hip degenerative joint disease.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for left hip arthritis, to include as 
secondary to service-connected residuals of a shrapnel wound to 
the right leg, was initially denied in a February 1997 rating 
decision.  The RO determined that the evidence of record, 
including service treatment records, records of treatment from 
several VA Medical Centers (VAMCs), and a January 1997 VA 
examination, did not establish a nexus between the currently 
diagnosed left hip arthritis and the Veteran's service-connected 
disabilities.  

A claim which has been finally denied in an unappealed rating 
decision or Board decision may not thereafter be reopened and 
allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The 
exception to this rule is 38 U.S.C.A. § 5108, which provides that 
if new and material evidence is presented or secured with respect 
to a claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  New 
evidence is defined as existing evidence not previously submitted 
to agency decision makers.  Material evidence means evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence previously of record, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  


In deciding whether new and material evidence has been submitted 
the Board looks to the evidence submitted since the last final 
denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 
273, 285 (1996).

The Veteran attempted to reopen his claim and was denied in an 
April 1998 rating decision.  The evidence received since the 
April 1998 rating decision consists of treatment records from the 
Manchester VAMC, statements from the Veteran, and the report of a 
December 2007 VA examination.  The December 2007 VA examination 
report is clearly not material evidence as the examiner provided 
a medical opinion against the claim; the examiner found that 
there was no relationship between the Veterans's left hip 
degenerative joint disease and his shell fragment wounds and 
concluded that it was more likely as not that the Veteran's 
disability was due to his long history of moderate to severe 
obesity.  As this evidence does not provide a reasonable 
possibility of substantiating the claim, it is not new and 
material.  

The Board finds that the Veteran's statements are cumulative and 
essentially duplicative of statements of record at the time of 
the prior denials of the claim as they detail the Veteran's 
contentions that his left hip arthritis is due to the migration 
of shell fragment residuals.  While the Veteran's lay statements 
are presumed credible, they do not raise a reasonable possibility 
of substantiating the claim for service connection for left hip 
arthritis as they are not considered competent evidence of a 
nexus between the claimed disabilities and service.  See Jandreau 
v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); Buchanan 
v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006) (Veteran is 
competent to testify as to the onset of observable symptoms, but 
his opinion as to the cause of the symptoms is not considered 
competent evidence); see also Justus v. Principi, 3 Vet. App. 
510, 512-513 (1992) (in determining whether evidence is new and 
material, the credibility of the evidence is generally presumed).  

Finally, the Board notes that none of the Veteran's additional 
VAMC treatment records contain new and material evidence.  They 
document ongoing treatment for the Veteran's disabilities, but 
contain no competent evidence of a nexus between the Veteran's 
left hip arthritis and his service-connected disabilities.  
Although the Veteran reported to his VA physicians in July 1999 
and July 2000 that his left hip was injured by an in-service 
shell fragment wound and that he has experienced left hip pain 
since service, the Board finds that these reports in support of a 
theory of service connection on a direct basis are not new and 
material.  A new theory of entitlement, in and of itself, does 
not constitute new and material evidence.  See Boggs v. Peake, 
520 F.3d 1330, 1336 (Fed. Cir. 2008) (a new theory of causation 
for the same disease or injury that was the subject of a 
previously denied claim cannot be the basis of a new claim under 
§ 7104(b)).  However, if the new theory of entitlement is 
supported by evidence that poses a reasonable possibility of 
substantiating the claim, it is new and material.  

In this case, the Veteran's lay statements were not accompanied 
by any other evidence; his doctors merely recorded his statements 
and did not provide any medical opinions as to the etiology of 
the diagnosed hip arthritis.  As noted above, the Veteran is 
competent to report symptoms and his statements are presumed 
credible, but the Veteran has never actually advanced a theory of 
direct service connection in connection with his claim.  In 
statements to VA and in his testimony before the Board in October 
2008, he has adamantly argued that his disability is secondary to 
service-connected disabilities.  Therefore, his isolated reports 
of pain in the left hip since service in the VAMC treatment 
records do not raise a reasonable possibility of substantiating 
the claim and are not  new and material evidence.  

As new and material evidence has not been submitted, reopening of 
the claim is not warranted and the claim is denied.   

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009) defined VA's duty to assist a veteran in the development of 
a claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).


VA must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) and that the claimant is 
expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).

In this case, a February 2009 letter provided the Veteran notice 
fulfilling the requirements of 38 C.F.R. § 3.159(b) and notice 
regarding the disability-rating and effective-date elements of 
the claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

In the context of claims to reopen, the duty to notify requires 
that the Secretary look at the bases for the denial in the prior 
decision and respond with a notice letter that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were found 
insufficient in the previous denial.  See Kent v. Nicholson, 20 
Vet. App. 1 (2006).  The February 2009 letter provided notice of 
the criteria necessary for reopening a previously denied claim 
and informed the Veteran of the reason for the prior denial of 
service connection in the RO's February 1997 rating decision.  VA 
has therefore substantially fulfilled its specific duties to 
notify with regard the Veteran's claim to reopen.  

VCAA notice should be given before an initial AOJ decision is 
issued on a claim.  Pelegrini II, 18 Vet. App. at 119-120.  While 
complete VCAA notice was provided after the initial adjudication 
of the claim, this timing deficiency was remedied by the issuance 
of VCAA notice followed by readjudication of the claim.  Mayfield 
v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  The claim was 
readjudicated in the May 2010 SSOC.  Therefore, any timing 
deficiency has been remedied.

VA is also required to make reasonable efforts to help a claimant 
obtain evidence necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" 
contemplates that VA will help a claimant obtain records relevant 
to her claim, whether or not the records are in Federal custody, 
and that VA will provide a medical examination or obtain an 
opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records and VA treatment records.  
During his October 2008 hearing, the Veteran testified that his 
medical records had in the past been confused with another 
Veteran and that the claims folder may not contain his complete 
records.  He also testified that he had been told by his VA 
physician, Dr. Curley, in the early 1990s that his left hip 
arthritis was due to service-connected shell fragment wounds.  
VAMC treatment records from this period are of record, including 
a report of examination by Dr. Curley in November 1993.  At that 
time, the Veteran was diagnosed with bilateral hip 
osteoarthritis, left greater than right, based on a 
contemporaneous X-ray.  The examination report does not indicate 
the presence of any foreign bodies in the Veteran's hips, nor did 
Dr. Curley provide an opinion that the Veteran's left hip 
arthritis was due to service-connected shell fragment residuals.  
Also, VAMC treatment records from this period appear complete as 
they date consistently from the 1980s through 1996.  The Board 
therefore finds that all available VA records have been 
associated with the claims folder and remanding to search for 
additional records would be futile.  Furthermore, the Veteran has 
not reported treatment by any private health care providers.  The 
Veteran was also provided a proper VA examination in response to 
his claim in December 2007.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  


ORDER

New and material evidence not having been received, reopening of 
the claim for entitlement to service connection for left hip 
degenerative joint disease is denied. 



____________________________________________
Mary Gallagher
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


